Dismissed and Memorandum Opinion filed September 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00489-CV

                           MARIE NDULI, Appellant

                                         V.
    KHERKHER GARCIA, LLP., AND THE LAW OFFICE OF OMAR
       KHAWAJA, PLL AND IGWE LAW FIRM, PC., Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-59927

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 7, 2022. The notice of appeal
was filed July 5, 2022. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (appellate fees and costs).
      On August 9, 2022, this court ordered appellant to pay the appellate filing
fee on or before August 19, 2022 or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).



                                  PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                         2